internal_revenue_service number release date date uil no district_director assistant chief_counsel financial institutions products cc dom fi p b4 withdrawal of ruling_request plr-109833-99 in accordance with section b of revproc_99_1 1999_1_irb_6 we are providing you notification of a taxpayer withdrawal of a letter_ruling request two rulings were requested on the transaction described below the first was whether the transfer of annuity_contracts to a partnership in exchange for limited_partnership in exchange for limited_partnership interests qualified for nonrecognition under sec_721 nonrecognition_of_gain_or_loss on contribution the second is whether the annuity_contracts after the transfer to the partnership will be considered as held by a natural_person under sec_72 we reached a tentatively adverse conclusion only with regard to the second requested ruling dealing with sec_72 treatment of annuity_contracts not held by natural persons this document is not binding upon examination and is not to be cited as precedent legend parent a child a child b partnership grantor_trust life company x life company y x year year year issue whether an annuity_contract transferred to a partnership as partnership property may be considered as being held by a nonnatural person as an agent for natural persons within the meaning of sec_72 of the internal_revenue_code tentative conclusion under the facts and circumstances described below it is our tentative conclusion that an annuity_contract held as partnership property by a partnership may not be considered as held for natural persons within the meaning of sec_72 facts in year parent a an individual taxpayer through grantor_trust purchased a deferred_annuity_contract from life company x in year parent a again through grantor_trust purchase a second deferred_annuity_contract from life company y in year parent a organized partnership and transferred property to it in exchange for the transfer of property parent a received a one percent interest as a general_partner and a x percent interest as a limited_partner also in exchange for property transferred to partnership one percent limited_partnership_interest was received by a grantor_trust established by child a similarly for property transferred to partnership a one percent limited_partnership_interest was received by a grantor_trust established by child b parent a proposes to cause to be transferred to partnership the two annuity_contracts referred to above in exchange for limited_partnership interests equal to the fair_market_value of the annuities on the date of transfer parent’s principal purpose in doing so was to facilitate the making of gifts of limited_partnership interests from time to time law and analysis sec_72 provides that if an annuity_contract is held by a person who is not a natural_person then such contract shall not be treated as an annuity_contract for purposes of subtitle a other than subchapter_l and the income_on_the_contract for any taxable_year shall be treated as ordinary_income received or accrued by the owner during such taxable_year sec_72 further provides that if an annuity_contract is held by a_trust or other entity as an agent for a natural_person then sec_72 shall not apply sec_7701 provides that the term person shall be construed to mean and include an individual a_trust estate partnership_association company or corporation sec_72 contains a number of exceptions to the agency requirement of sec_72 for example sec_72 provides that the agency requirement of sec_72 will not apply to any annuity_contract which is acquired by the estate of a decedent by reason of the death of a decedent no such exception under sec_72 however was provided for partnerships even through partnerships are a commonly used business form under the present facts partnership is not a mere agent holding the deferred annuities for natural persons rather it is proposed that partnership actually receive and possess the deferred annuities as property of partnership thus subjecting this property to any possible claims of creditors against partnership by way of contrast the example set forth in the drafting history of sec_72 clearly demonstrates a that the agency exception was limited to a situation where a pure agency was created as the nonnatural person holding the property had no interest other than as agent s rept no 99th cong 2d sess group annuity held by a corporation as agent for natural persons who are the beneficial owners the contract is treated as an annuity see also joint_committee on taxation staff general explanation of the tax_reform_act_of_1986 99th cong 2d sess if an employer holds a group policy to satisfy state group policy requirements but has no right to any amounts contributed to the contract and all amounts are employee contributions the employer is merely the nominal holder of the contract and the contract is not treated as held by a nonnatural person if you have any questions concerning this memorandum please call -622-3970 assistant chief_counsel financial institutions products by s donald j drees senior technician reviewer branch
